ORDER
PER CURIAM:
On June 17, 1998, this Court received a certified copy of a May 15, 1998, order of the Supreme Court of Rhode Island disbarring attorney Zvi Hershel Smith (respondent) from the practice of law in that state. That disbarment action was based on the respondent’s conviction on two counts of embezzlement over five hundred dollars.
Under Rule 4 of this Court’s Rules of Admission and Practice, another court’s final adjudication that an attorney has been guilty of misconduct is conclusive proof of such misconduct for purposes of a disciplinary proceeding in this Court, unless the respondent demonstrates an infirmity in such adjudication under the criteria of paragraph (c) of that Rule. On June 29, 1998, the Court ordered the respondent to show cause, within 30 days thereafter, why he should not be similarly disbarred from practice before this Court. Because the respondent had not kept the Court informed of his address, the order was sent to the address provided by Rhode Island bar disciplinary authorities. The order was returned unclaimed. On consideration of the foregoing, it is
ORDERED that Zvi Hershel Smith is disbarred from practice before this Court.